Citation Nr: 1206658	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to August 16, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, from August 16, 2008, to September 17, 2010.

3.  Entitlement to a disability rating in excess of 40 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period from September 18, 2010.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2010 decision, the Board denied entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability; denied entitlement to an effective date earlier than May 22, 2003, for a grant of service connection for a low back disability; and, denied entitlement to an effective date earlier than August 16, 2008, for a 20 percent rating for a low back disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (JMR) and August 2011 Court Order, the issue of entitlement to a disability rating greater than 10 percent prior to August 16, 2008, and greater than 20 percent from August 16, 2008, for a low back disability was remanded for compliance with the JMR.  The appeal as to the remaining issues was dismissed.  

In a June 2011 rating decision, the RO assigned a 40 percent disability rating to history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, effective September 18, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  In light of such rating decision, the issues have been recharacterized above.  

The Veteran testified at a Board hearing in August 2009 before Acting Veterans Law Judge (AVLJ) Kristi Barlow, and AVLJ Barlow completed the June 2010 Board decision.  In September 2011, the Veteran was informed that AVLJ Barlow was no longer employed by the Board and he was notified that he had a right to another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 19.3(b), 20.707, 20.717 (2011).  In an October 2011 submission, the Veteran stated that he did not wish to appear at a hearing and requested that his case be considered based on the evidence of record.  

In a November 2011 submission from the Veteran's representative, the issue of an inferred claim of service connection for gastroesophageal reflux disease (GERD) was raised; this is referred to the RO for appropriate action.  Also raised was entitlement to an earlier effective date for the grant of service connection for acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis on the basis of clear and unmistakable error (CUE) in a December 26, 1973 rating decision; this is referred to the RO for appropriate action.

The issues of entitlement to a disability rating in excess of 20 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to September 18, 2010; entitlement to a disability rating in excess of 40 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period from September 18, 2010; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

From April 8, 2006 to August 16, 2008, the Veteran's lumbar spondylosis and degenerative scoliosis is productive of limitation of range of motion and pain on active and repetitive motion, with manifestations of weakness and fatigue.  


CONCLUSION OF LAW

From April 8, 2006 to August 16, 2008, the criteria for a disability rating of 20 percent for lumbar spondylosis and degenerative scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2006, October 2007, and November 2007, VCAA letters were issued to the Veteran with regard to his increased rating claim.  The December 2006 letter predated the July 2007 rating decision.  Id.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In June 2008, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient treatment records, private treatment records, and lay statements and testimony of the Veteran.  It appears that all known and available records relevant to the issues here on appeal have been obtained and are associated with the Veteran's claims file.  In a December 2007 letter, H.M.B., M.D., stated that he had treated the Veteran between 1985 and 1991 for "a recurrence for a lower back problem" although he could not remember the specific problem for which he had treated the Veteran.  Dr. H.M.B. also stated that the Veteran's medical records for that time period no longer existed and were not available for review.  The Social Security Administration (SSA) notified VA in July 2009 that the Veteran was not in receipt of SSA disability benefits.  There is no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in April 2006 and June 2007 which address the period being addressed in this decision.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the limited issue of entitlement to a disability rating in excess of 10 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to August 16, 2008.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to a disability rating in excess of 10 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to August 16, 2008.


Entitlement to a disability rating in excess of 10 percent 
for the period prior to August 16, 2008

The Veteran contends that his service-connected history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis ("low back disability") is more disabling than currently evaluated.  The Veteran specifically testified that he experienced "massive" low back pain which prevented him from moving in any direction without pain.  He also testified that he needed daily periods of bed rest although these were not prescribed by a physician.  He testified further that his service-connected low back disability was manifested by leg weakness which caused him to experience frequent falls.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Service connection is in effect for acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, rated 10 percent disabling, effective May 22, 2003; 20 percent disabling, effective August 16, 2008; and, 40 percent disabling, effective September 18, 2010, pursuant to Diagnostic Code 5237.  The Veteran's increased rating claim was received on December 7, 2006.  

In consideration of the general rating criteria for diseases of the spine, the April 2006 VA examination report reflects that on both active and passive range of motion flexion was to 80 degrees; extension to 30 degrees; lateral flexion to the right was to 10 degrees; lateral flexion to the left was to 15 degrees; and, bilateral lateral rotation to the right was 20 degrees.  After repetitive use he had increased pain but his limitation of function did not increase.  Based on such objective findings, as forward flexion of the thoracolumbar spine 60 degrees or less is not shown on objective examination, the Veteran's disability does not meet the criteria for a disability rating in excess of 10 percent.  On VA examination in June 2007, forward flexion was to 80 degrees; extension to 20 degrees; bilateral lateral rotation to 20 degrees; and, bilateral lateral bending to 20 degrees.  The active range of motion and passive range of motion were the same.  There was no change with repetition but there was pain throughout the full arc of motion.  Based on such objective findings, as forward flexion of the thoracolumbar spine 60 degrees or less is not shown on objective examination, the Veteran's disability does not meet the criteria for a disability rating in excess of 10 percent.

Consideration has been given to whether there is any additional functional loss not contemplated in the 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As detailed, the April 2006 VA examiner stated that after repetitive use the Veteran did have increased pain but his limitation of function did not increase.  The examiner explained that he has a slight amount of limitation of range of motion especially after repetitive motion and this is mostly manifested in right and left lateral flexion with the right lateral flexion being 0 degrees to 10 degrees after repetitive motion; left lateral flexion being 0 degrees to 15 degrees after repetitive motion; right lateral rotation from 0 degrees to 20 degrees and left lateral rotation from 0 degrees to 20 degrees after repetitive motion.  This is where his additional limitation of function due to pain in his lower back is seen.  The examiner stated that as far as additional limitation due to flare-ups it is conceivable due to the fact that he has marked severe degenerative changes on his x-rays that he could have additional limitation of function during the flare-ups.  With regard to DeLuca, the June 2007 VA examiner stated that there was moderate discomfort associated with examination of the lumbar spine.  The examiner opined that it is conceivable that pain could further limit function as described particularly with repetition.  It was not feasible, however, for the examiner to attempt to express any of this is terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  

The Board notes that the Veteran's pain has been taken into consideration in awarding the 10 percent disability evaluation under the general rating criteria for diseases of the spine.  However, in light of the VA examiners' opinions that additional limitation due to flare-ups is conceivable and that pain could further limit function particularly with repetition, the Board has determined that the subjective complaints of the Veteran and the objective examination findings warrant an additional 10 percent disability rating in contemplation of his pain on active and repetitive motion; manifestations of weakness and fatigue; and, the impact his disability has on his daily activities.  Thus, an additional 10 percent disability rating is warranted for his decreased functional ability due to his service-connected lumbar spine disability.  The 20 percent rating is effective April 8, 2006, the date of examination showing an increase in disability, which was within one year of receipt of his increased rating claim.  See 38 C.F.R. § 3.400 (2011).  

As detailed in the Introduction, the issues of entitlement to a disability rating in excess of 20 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to September 18, 2010, and entitlement to a disability rating in excess of 40 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period from September 18, 2010, are addressed in the Remand below.



ORDER

From April 6, 2006 to August 16, 2008, a 20 percent disability rating for acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, is granted, subject to the regulations governing the award of monetary benefits.


REMAND

Lumbar spine

Service connection is in effect for acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, rated 20 percent disabling, prior to September 18, 2010, and 40 percent disabling, effective September 18, 2010, pursuant to Diagnostic Code 5237.  

In August 2008, the Veteran underwent a VA examination.  The examination report reflects forward flexion from 0 to 45 degrees and extension from 0 to 5 degrees.  He had pain with extremes of flexion and extension.  Right and lateral bending was from 0 to 5 degrees; right lateral rotation and left lateral rotation were from 0 to 5 degrees.  He had pain with extremes of motion.  He had no increased pain or decreased motion with repetitive motion.  The examiner stated that with regard to the DeLuca provisions, there was moderate pain with range of motion testing of the lumbar spine.  It was conceivable that pain could further limit function as described particularly after being on his feet and working all day.  It was not feasible, however, to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  

Unfortunately, the examiner did not explain to what degree the Veteran's range of motion is further restricted upon repetitive motion, or any subsequent weakness, fatigability, or incoordination.  

In September 2010, the Veteran underwent a VA examination.  Forward flexion was to 30 degrees with no change in range of motion times 3.  All were nonpainful.  Extension was from 0 to 5 degrees with no change in range of motion times 3.  All were nonpainful.  He had left lateral flexion of 0 to 15 degrees with no change in range of motion times 3.  All were nonpainful.  He had right lateral flexion of 0 to 15 degrees with no change in range of motion times 3.  All were nonpainful.  He had left lateral rotation of 0 to 20 degrees with no change in range of motion times 3.  All were nonpainful.  He had right lateral rotation of 0 to 20 degrees with no change in range of motion times 3.  All were nonpainful.  The examiner diagnosed lumbar spondylosis at L4-5 and L5-S1 with moderate facet arthritis about L4-5 and L5-S1.  The examiner stated that with regard to the DeLuca provisions, he had pain and decreased range of motion as described.  It was reasonable that the Veteran could have an increase in pain and decrease in range of motion with increase in exercise but to address this in terms of medical terminology is speculation.  

Unfortunately, again, the examiner did not explain to what degree the Veteran's range of motion is further restricted during exercise, or any subsequent weakness, fatigability, or incoordination.  Moreover, the examiner did not comment on the presence of incapacitating episodes, to include the total duration of any episodes.  

In light of the above, the Veteran should be afforded a new VA examination to assess the severity of his lumbar spine disability.  

In light of this matter being remanded, updated VA outpatient treatment records should be obtained from the VA Medical Center (VAMC) in Memphis, Tennessee, from October 28, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

In a June 2011 rating decision, the RO denied entitlement to a TDIU.  In a November 2011 Written Brief Presentation, the Veteran's representative submitted argument pertaining to the denial of a TDIU.  The Board will accept such submission as a notice of disagreement with the June 2011 RO denial of a TDIU.  38 C.F.R. §§ 20.300, 20.301.  Thus, this matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records from the Memphis VAMC should be obtained from October 28, 2010.

2.  The Veteran should be afforded an orthopedic examination with an orthopedist to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

For the period from August 16, 2008 to September 18, 2010, the examiner should attempt to address and explain to what degree the Veteran's range of motion is further restricted upon repetitive motion and any subsequent weakness, fatigability, or incoordination, based on the findings in the September 2010 VA examination report, and the VA outpatient treatment records.  

3.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the November 2011 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of entitlement to a TDIU, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

4.  After completion of the above, the RO/AMC should adjudicate the issues of entitlement to a disability rating in excess of 20 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period prior to September 18, 2010, and entitlement to a disability rating in excess of 40 percent for history of acute lumbosacral strain with residual lumbar spondylosis and degenerative scoliosis, for the period from September 18, 2010.  The Veteran and his representative should be notified of the decision and of his appellate rights.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


